Case 1:18-cv-00379-RCL Document 22 Filed 01/16/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

)

PROTECT DEMOCRACY )
PROJECT, INC., )
)

Plaintiff, )

)

Vv. ) Civil Case No. 18-379 (RCL)

)

OFFICE OF MANAGEMENT AND )
BUDGET and )
THE U.S. DEPARTMENT OF )
COMMERCE, )
)

Defendants. )

)

)

ORDER

The Court now considers the defendants’ Unopposed Motion to Stay Proceedings in Light
of Lapse in Appropriations [ECF No. 21]. Upon consideration, the motion is hereby GRANTED.
Defendants shall notify the Court within two (2) days after Congress has appropriated funds for
the Department. Within five (5) days thereafter, defendants shall consult with opposing counsel
and propose a schedule for further proceedings herein.

IT ISSO ORDERED.

Fee c Hee

Royce C. Lamberth
United States District Judge

Date: OS January, 2019
